COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-102-CV

LARRY D. WILLIAMS	APPELLANT



V.



VERA HAMILTON   	APPELLEE





----------

FROM THE 48
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On August 7, 2003, we notified appellant that his amended brief had not been filed as required by appellate rule of procedure 38.6(a).  
Tex. R. App. P. 38.6
(a); 
See
 T
ex. R. App. P.
38.9(a).  
 We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s amended brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: September 11, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.